DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 7, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over You, et al. (US Pre Grant Publication No. 2021/0160861 A1) in view of Yi, et al. (US Pre Grant Publication No. 2019/0089502 A1) TS 38.213 (Author Unknown, 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, NR,  Physical layer procedures for control (Release 15), pages 1-77, March 2018) and R1-1717063 (“063”) (Author Unknown, Remaining details on group-common PDCCH, pages 1-7, 13 October 2017).

Regarding claims 1 and 11, You discloses a method in a first node for wireless communications, comprising and a first node for wireless communications, comprising:

a. a first transmitter transmitting/transmitting first information (The system of You discloses that a first node/relay node [for example fig. 11, RN1; see also 717, fig. 4-1 in the specification on page 24] determines the slot format/first information of a link under the relay node [i.e. the access link of RN1 in fig. 11, for example or the backhaul link to RN2, for example; see also 717, fig. 4-1 in the specification on page 24] in relevant part, the slot format/first information on the access link under the relay node may match those on the backhaul link signaled by the base station, may inverse those on the backhaul link or may be allocated based on a number of schemes [paragraphs 0172-0179; paragraph 0208; see also 717, pages 25-26, section A-2 and page 27, section B-2]. The slot format/first information of the link under the relay node, such as an access link to a UE or a link to another relay node [the access link of RN1 in fig. 11, for example or the backhaul link to RN2, for example; see also 717, fig. 4-1 in the specification on page 24] may be determined at the relay node, [paragraph 0208] and is signaled by the relay 


b. wherein the first information is used for indicating a first symbol set and a second symbol set the first symbol set and the second symbol set respectively comprise a positive number of multicarrier symbol(s), each of the first-type symbols comprises (a) downlink symbol(s), while each of the second-type symbols comprises (an) uplink symbol(s); (You further discloses that the slot format/first information is a set of symbols indicates a first duration/period of symbols/first symbol set comprising multiple downlink symbols [i.e. an positive number of downlink symbols] and a second duration/period of symbols/symbol set comprising multiple uplink symbols  [i.e. a positive number of uplink symbols] [pages 717, pages 28-29, conditions 1 and 2 and the last paragraph of page 28 and the entirety of page 29].)

c. A first spatial parameter associated with the first symbol set (You further discloses that a relay node uses spatial parameters/beams to separate downlink transmissions from the relay/the first symbol set from uplink transmissions/the second symbol set [paragraph 0131].)

You fails to disclose each multicarrier symbol in the first symbol set corresponds to a symbol in the first time unit format, while each multicarrier symbol in the second symbol set corresponds to a symbol in the first time unit format. In the same field of endeavor, Yi discloses each multicarrier symbol in the first symbol set corresponds to a symbol in the first time unit format, while each multicarrier symbol in the second symbol set corresponds to a symbol in the first time unit format. (The system of Yi 
Therefore, since the system of Yi discloses matching uplink and downlink numerologies on relay devices, it would have been obvious to combine the numerologies of Yi with the system of You by using the same numerologies, and by extension subcarrier spacing/symbol length, on the allocated first/downlink and second/uplink symbol set such that the symbol sets share a first time unit format/subcarrier spacing/symbol time. The motive to combine is to allow easy avoidance of UL/DL interference by keeping the uplink and downlink allocated symbols the same length so that an interfering uplink symbol only interferes with one downlink symbol if proper synchronization is maintained. 
You as modified by Yi fails to disclose the symbol sets are an integer number of symbols, a receiver for receiving/receiving a first signaling, the first signaling being used for indicating a first time unit format. In the same field of endeavor, TS 38.213 discloses the symbol sets are an integer number of symbols, a receiver for receiving/receiving a first signaling, the first signaling being used for indicating a first time unit format (TS 38.213 discloses downlink and uplink symbol sets comprising sets of whole symbols [page 60, section 11.1, first and second full paragraph after the first dashed paragraph, each starting with “For a set of symbols”] in the indicated slot format of the slot configuration [pages 59, section 11.1]. TS 38.213 further discloses that the first node may receive first information that indicates the time unit format/subcarrier spacing of the allocated downlink and uplink symbol sets [page 59, section 11.1,  the paragraph starting with “The UE determines”– the UE is provided with subcarrier spacing via higher layer signaling ref-scs which determines the subcarrier spacing/time unit format of 
Therefore, since TS 38.213 discloses using signaling to indicate the time unit format, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the signaling of TS 38.213 with the system of You as modified by Yi by transmitting a first signaling to indicate the first time format of the first/downlink symbol set and the second/uplink symbol set and measuring the size of each set in integers. The motive to combine is to allow improved flexibility by allowing the base station to set the numerology/subcarrier spacing/first time format used for the symbol sets and to not allow use of partial symbols not useful for transmission of information. 
You as modified by Yi and TS 38.213 fail to disclose transmitting second information, the second information is used for indicating a first spatial Rx parameter group associated with the first symbol set. However, You as modified by Yi and TS 38.213 does disclose a base system in which a first symbol set is transmitted using spatial parameters (paragraph 0131 – see the discussion in section (c) of You, supra). In the same field of endeavor, the system of 063 discloses a known improvement to systems that transmit beamformed information comprising using spatial parameter groups for beamformed transmission and sending the utilized spatial parameter group used for a beamformed transmission to the target of the beamformed transmission to reduce the amount of blind decoding required at the target of the beamformed transmission. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the spatial parameter groups of 063 to the system of You as modified by Yi and TS 38.213 by applying spatial parameter groups to the beamformed transmissions of the relay of You as modified by Yi and TS 38.213 and further having the relay/first node transmit the spatial parameters to the receiving node as second information that  indicates the receive 
Regarding claims 7 and 17, You discloses a method in a second node for wireless communications, comprising a second node for wireless communications, comprising:


a. a second receiver receiving/receiving first information (The system of You discloses that a first node/relay node [for example fig. 11, RN1; see also 717, fig. 4-1 in the specification on page 24] determines the slot format/first information of a link under the relay node [i.e. the access link of RN1 in fig. 11, for example or the backhaul link to RN2, for example; see also 717, fig. 4-1 in the specification on page 24] in relevant part, the slot format/first information on the access link under the relay node may match those on the backhaul link signaled by the base station, may inverse those on the backhaul link or may be allocated based on a number of schemes [paragraphs 0172-0179; paragraph 0208; see also 717, pages 25-26, section A-2 and page 27, section B-2]. The slot format/first information of the link under the relay node, such as an access link to a UE or a link to another relay node [the access link of RN1 in fig. 11, for example or the backhaul link to RN2, for example; see also 717, fig. 4-1 in the specification on page 24] may be determined at the relay node, [paragraph 0208] and is signaled by the relay node to the link/node under the relay node, which receives it [i.e. a second receiver in the second device, such as UE2 or RN2 in fig. 11 receives the first information and uses it to control the backhaul or access ling, respectively; see also 717, fig. 4-1 in the specification on page 24] [paragraph 0208 and 0218-221; see also 717, page 27, section B-2].)

You further discloses that the slot format/first information is a set of symbols indicates a first duration/period of symbols/first symbol set comprising multiple downlink symbols [i.e. an positive number of downlink symbols] and a second duration/period of symbols/symbol set comprising multiple uplink symbols  [i.e. a positive number of uplink symbols] [pages 717, pages 28-29, conditions 1 and 2 and the last paragraph of page 28 and the entirety of page 29].)

c. A first spatial parameter associated with the first symbol set (You further discloses that a relay node uses spatial parameters/beams to separate downlink transmissions from the relay/the first symbol set from uplink transmissions/the second symbol set [paragraph 0131].)

You fails to disclose each multicarrier symbol in the first symbol set corresponds to a symbol in the first time unit format, while each multicarrier symbol in the second symbol set corresponds to a symbol in the first time unit format. In the same field of endeavor, Yi discloses each multicarrier symbol in the first symbol set corresponds to a symbol in the first time unit format, while each multicarrier symbol in the second symbol set corresponds to a symbol in the first time unit format. (The system of Yi discloses that the backhaul and access links of a relay device, such as the first node, may operate using the same numerology [paragraph 0179] [it is noted that a numerology dictates symbol length via subcarrier spacing, which is the reciprocal of symbol time – see paragraph 0112 – different numerologies/subcarrier spacings such as 15kHz vs 30kHz have different sub frame lengths, but the same number of symbols indicating different symbol lengths].) 
Yi discloses matching uplink and downlink numerologies on relay devices, it would have been obvious to combine the numerologies of Yi with the system of You by using the same numerologies, and by extension subcarrier spacing/symbol length, on the allocated first/downlink and second/uplink symbol set at the relay/first node which are then forwarded on to the lower level device/second node, such as a UE or relay attached to the relay and used there such that the symbol sets share in a first time unit format/subcarrier spacing/symbol time. The motive to combine is to allow easy avoidance of UL/DL interference by keeping the uplink and downlink allocated symbols the same length so that an interfering uplink symbol only interferes with one downlink symbol if proper synchronization is maintained. 
You as modified by Yi fails to disclose the symbol sets are an integer number of symbols and the first time unit format is indicated by a first signaling. (Note that the indication of the first time format by a first signaling happens in the first and not the second node. Therefore, this element is intended use with respect to the apparatus claim 17 since it is outside the scope of the claimed apparatus; however, it is still addressed here as it is also claimed in method claim 7) In the same field of endeavor, TS 38.213 discloses the symbol sets are an integer number of symbols and the first time unit format is indicated by a first signaling (TS 38.213 discloses downlink and uplink symbol sets comprising sets of whole symbols [page 60, section 11.1, first and second full paragraph after the first dashed paragraph, each starting with “For a set of symbols”] in the indicated slot format of the slot configuration [pages 59, section 11.1]. TS 38.213 further discloses that the first node may receive first information that indicates the time unit format/subcarrier spacing of the allocated downlink and uplink symbol sets [page 59, section 11.1,  the paragraph starting with “The UE determines”– the UE is provided with subcarrier spacing via higher layer signaling ref-scs which determines the subcarrier spacing/time unit format of the symbols in each downlink/first symbol set, uplink/second symbol set and flexible [and by extension duration of each downlink, uplink and flexible section by indicating how long the assigned symbols of each section last].)
You as modified by Yi by transmitting a first signaling to a first node to indicate the first time format of the first/downlink symbol set and the second/uplink symbol set and measuring the size of each set in integers. The motive to combine is to allow improved flexibility by allowing the base station to set the numerology/subcarrier spacing/first time format used for the symbol sets and to not allow use of partial symbols not useful for transmission of information. 
You as modified by Yi and TS 38.213 fail to disclose receiving second information/ a receiver for receiving second information, the second information is used for indicating a first spatial Rx parameter group associated with the first symbol set. 
However, You as modified by Yi and TS 38.213 does disclose a base system in which a first symbol set is transmitted using spatial parameters (paragraph 0131 – see the discussion in section (c) of You, supra). In the same field of endeavor, the system of 063 discloses a known improvement to systems that transmit beamformed information comprising using spatial parameter groups for beamformed transmission and sending the utilized spatial parameter group used for a beamformed transmission to the target of the beamformed transmission to reduce the amount of blind decoding required at the target of the beamformed transmission. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to apply the spatial parameter groups of 063 to the system of You as modified by Yi and TS 38.213 by applying spatial parameter groups to the beamformed transmissions of the relay  of You as modified by Yi and TS 38.213 and further having the relay/first node transmit the spatial parameters to the receiving node/second node as second information that  indicates the receive parameter group used to transmit the downlink information in the first symbol set to reduce the blind decoding required at the receiving node. 
Regarding claim 18, the recited first time unit set indicated by a second signaling is an element is a time unit set that exists only in the first node and therefore does not limit the claimed second apparatus. All that remains is that a first time unit set exists first time unit set comprises a positive integer number of time unit(s); each time unit of the positive integer number of time unit(s) comprises a positive integer number of multicarrier symbol(s); the first symbol set is composed of multicarrier symbol(s) in the first time unit set corresponding to the first-type symbols in the first time unit format, while the second symbol set is composed of multicarrier symbol(s) in the first time unit set corresponding to the second-type symbols in the first time unit format. This is taught by You as previously modified by Yi and TS 38.213 in independent claim 17, as by You as previously modified by Yi and TS 38.213 in independent claim 17 teaches the existence of at least the first and second symbol sets which may be considered a part of the first time unit set containing one time unit with the first and second symbol sets.

Allowable Subject Matter

Claim 2-6, 8-10, 12-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 2 and 12, the prior art fails to teach, suggest or disclose receiving a second signaling, the second signaling being used for indicating a first time unit set; or, autonomously determining a first time unit set; wherein the first time unit set comprises a positive integer number of You as modified by Yi, TS 38.213 and 063 fails to disclose this limitation. Furthermore, given the number and type of combinations already made, it was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention to further modify the system of , You as modified by Yi, TS 38.213 and 063 to address this limitation. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention. 
Regarding claims 3-6 and 13-16, the claims depend from claims 2 and 12 and are allowable at least for the reasons stated with respect to those claims, supra.
Regarding claims 8, the prior art fails to teach, suggest or disclose a first time unit set is indicated by a second signaling, or a first time unit set is determined by a transmitter of the first information and the second information autonomously; the first time unit set comprises a positive integer number of time unit(s); each time unit of the positive integer number of time unit(s) comprises a positive integer number of multicarrier symbol(s); the first symbol set is composed of multicarrier symbol(s) in the first time unit set corresponding to the first-type symbols in the first time unit format, while the second symbol set is composed of multicarrier symbol(s) in the first time unit set corresponding to the second-type symbols in the first time unit format. That is, You as modified by Yi, TS 38.213 and 063 fails to disclose this limitation. Furthermore, given the number and type of combinations already made, it was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention to further modify the system of , You as modified by Yi, TS 38.213 and 063 to address this limitation. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 9 and 10, the claims depend from claim 8 and are allowable at least for the reasons stated with respect to those claims, supra.
Regarding claim 19, the prior art fails to teach, suggest or disclose : the second receiver, receiving Q0 first-type radio signal(s) of Q first-type radio signal(s), both Q and Q0 being positive integers; wherein each first-type radio signal of the Q first-type radio signal(s) comprises the first information and the second information; or, the first information is composed of Q piece(s) of first-type sub-information, and the Q first-type radio signal(s) comprises(comprise) the Q piece(s) of first-type sub-information respectively, while the second information is determined jointly by the Q first-type radio signal(s) and the Q piece(s) of first-type sub-information. That is, You as modified by Yi, TS 38.213 and 063 fails to disclose this limitation. Furthermore, although the use of MIMO transmission is well known in the art,  given the number and type of combinations already made, it was deemed beyond the skill of a person of ordinary skill in the art at the time of the invention to further modify the system of , You as modified by Yi, TS 38.213 and 063 to address this limitation. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claim 20, the claims depend from claim 19 and is allowable at least for the reasons stated with respect to those claims, supra.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Park, et al. (US Pre Grant Publication No. 2020/0228267 A1) – disclosing spatial receive parameters (paragraph 0282)

b. Liu, et al. (US Pre Grant Publication No. 2021/0218534 A1) – disclosing indicating reference information for configuring uplink/downlink/flexible symbols on relay backhauls

c. Wu, et al. (US Pre Grant Publication No. 2020/0304255) – disclosing high frequency relays with varying numerologies and configurations on backhaul.

d. 3GPP TS 38.331 (Author Unknown, 3rd Generation Partnership Project, Technical Specification Group Radio Access Network, NR, Radio Resource Control (RRC) protocol specification (Release 15), pages 1-268, March 2018) – disclosing slot format indicator configuration (pages 126-127, 184-185).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466